ICJ_001_CorfuChannel_GBR_ALB_1949-04-09_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE DU DÉTROIT
DE CORFOU

(FIXATION DU MONTANT DES RÉPARATIONS
DUES PAR LA RÉPUBLIQUE POPULAIRE D’ALBANIE)

ORDONNANCE DU 9 AVRIL 1949

1949

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

THE CORFU
CHANNEL CASE

(ASSESSMENT OF THE AMOUNT OF COMPENSATION
DUE FROM THE PEOPLE’S REPUBLIC OF ALBANIA)

ORDER OF APRIL 9th, 1949
La présente ordonnance doit être citée comme suit :

« Affaire du détroit de Corfou, Ordonnance du g avril 1949:
C. I. J. Recueil 1949, p. 171. »

This Order should be cited as follows :

“Corfu Channel case, Order of April 9th, 1949:
I.C.J. Reports 1949, p. 171.”

 

Sales number 16

 

 

 
171
COUR INTERNATIONALE DE JUSTICE

1949. ANNEE 1949

Le 9 avril.
Rôle général

n°1. Ordonnance rendue le 9 avril 1949.

AFFAIRE DU DÉTROIT
DE CORFOU

(FIXATION DU MONTANT DES RÉPARATIONS
DUES PAR LA RÉPUBLIQUE POPULAIRE
D’ALBANIE)

La Cour internationale de Justice,
Après délibéré en Chambre du Conseil,
Vu l’article 48 du Statut de la Cour,

Rend l'ordonnance suivante :

Vu lArrêt en date de ce jour en l'affaire du détroit de Corfou
(fond), par lequel la Cour retient la question de la fixation du
montant des réparations dues par la République populaire d’Albanie
au Royaume-Uni de Grande-Bretagne et d'Irlande du Nord,

Considérant que, dans son Mémoire déposé le re octobre 1947,
le Gouvernement du Royaume-Uni a énoncé les diverses sommes
réclamées par lui à titre de réparations,

La Cour,

sous réserve du droit des Parties de faire usage de l’article 68 du
Règlement,

Fixe
au samedi 25 juin 1949, le délai imparti au Gouvernement popu-

laire d’Albanie pour présenter ses observations sur le montant lui
réclamé ;

4
172 ORDONNANCE DU 9g AVRIL 1949 (CORFOU)

au lundi 25 juillet 1949, le délai imparti au Gouvernement du
Royaume-Uni pour répondre auxdites observations ;

et au jeudi 25 août 1949, le délai imparti au Gouvernement de
la République populaire d’Albanie pour répliquer ;

la suite de la procédure, y compris la nomination d'experts en
cas d’accord entre les Parties tant sur l’objet de l'expertise que sur
le nom des experts, étant réglée par voie d'ordonnance par le
Président de la Cour en ladite affaire.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le neuf avril mil neuf cent quarante-
neuf, en trois exemplaires, dont l’un restera déposé aux archives
de la Cour et dont les autres seront respectivément transmis au
Gouvernement du Royaume-Uni de Grande-Bretagne et d’Irlande
du Nord et au Gouvernement de la République populaire d’Albanie.

Le Président en fonction,
(Signé) J. G. GUERRERO.

Le Greffier de la Cour,
(Signé) E. HAMBRO.
